Honorable 0. B. Close                 opinion 100.C-334
County Attorney
Ochiltree.County                      Rer    Eospltal care of Indigent
Perryton, Texas
Dear Mr. Closer
       You request our opinion pn the above subject mat&              and
eek the following quertionst



      tree County, Texas for indisent     care?
      Can the Ochiltree  Jio8pltal District   pay
      private physiclane  for in-patient and.out-
       patient care o? .lndigente3.nOohllt*ee C&My,                  ‘~
       Texan? (3) Your general opinion a8 to the
       scope of responsibil.Sty       and authority of the
       Hospit& District under the existing              circum-
       stances regarding indigent care?”
      ‘You state in your request that pursuant to Article 4494q-
4, Vernonfs Ciiil Statutes, a hoepi& district wae created with-
in the boundaries of Ochiltree County and.a bond election has been
held, approving the Issuance of bonds for the construction of a
hospltal.and .theHospital District contemplates that the conetxuc-
tion of a hospital will be commenced within the year 1965 but It
~5.11not be operational for 801118time. You further state that at
the present time there are no public hospitals nithin the boun-
darlee of Ochlltree County and that the onI..hospitals presently
operating within the County are two privately owned hospitals.
       Sect3.m 9 OS Article IX of the Constitution of Texas pro-
vides for the creation of hospital districts, and provides in
Part a8    fo&lowar
                II
                       that   after    ita   creation   no   other
                       or political
          tnunicip.ilit~            oubdlv$sion ohall
          have the power to levy taxes or ‘lame bonkle
          or other obligations for hospital purpoeea
          or for providing medical care within the
          boundaries of the dietrict; . , .I

                                      - 1588-
Hon.   0.   R. ClOse, page 2 (C-334)
                                                               ,

       Section 13 o? Article 4494q-4, Vernon~s Civil Statutes,
provide6 in part:
                  "Except as herein provided, no county
            that has been constituted a hospital district,
            and no city therein, &a31 thereafter levy any
            tax for hospital purposes; and such hospital
            district shall be deemed to have assumed ?ull
            respcmslbility ?or the ?urhishlng of medical
            and hospital care for the needy and Indigent
            perrrons residing- in said hospital district  from
            the date that We6 are collected for the hoe-
            pita1 distr’lct.”       ~.
       In kew'o? the facts &bxaltted in
visions o? Sectlou 13 of Article 44g4q-4,
 ital District assumes.the  same authority
KS  of tiedlcaIand  hospital care for the ne
603)sresiding in the Xospltal District'as thereto?orepossessed
by the Oommi66ioner6 Court of Ochiltree Couuty; etlcle 4438,
Vernon's Clvi~Statutes, provides:
                 *,I? ‘hers is a~ regular estebU6hed  puillc
            hoepital'in the count ; the c&misdUner8 court
            shall provide ror.8e L      the indigent sick o?
        . the county to such hospital. If more than one
          such hospital exists In the county, the indigent
            patient 6haIl have the right to select which one
            of theq he shall be sent to."
        In Attorney General's Opinion6 O-2179 (1940 .and.O-4633
(1942), it was held that the comi6eioners ccurt:o 1 a county did
not have authority to pay items of hospital treatment tar indi-
gent sick to any hospital outside o? the county. .Theee conclu-
crions were based upon the principle6 of law anuouuaed In WilIacyl
                                  , 29 S.W.2d 456 (Tex.Clv.ApP.

                  "The power6 and duties of county commis-
            6ioner61’court6,   and the, obligatlon6   of the
            countlee to pauper6 are ?lxed by statute, and
            mg~z be enlarged upon by unnecessary impll-
                  . .These powers and duties, in 60 far aa
            applicable,here are de?lr.edin ,andrest icted
            by the provi6ion6 o? Articles 2351 and b43a
            Revised Statutes, 1925. . In Article'2351 it'16
             rovlded.that each'commibrloners~ court hell
             eubdivlslon 11) ‘piovide for the support o?
            'i
            paupers Y * + residents of their county, who

                                      -1389-
HOG.   0. R. Close, page 3 (C-334)


         are unable to support themselve.;', and (sub-
         division 12 'f'orthe burial of paupers'.
         In Article 1438 it is provided that  'if there
         is a regular established public hospital in
         the county, the commlssioners~ Icourtshall
         provide Sor sending the indigent sick * l *
         to such hospital'. In the latter provision,
         the duty and the authority of the camnissionersl
         court to send the Indigent sick to hospitals
         is limited to public hospital6 within the county,
         which provision, by necessary implication ex-
         cludes any duty or authority to send such per-
         son6 to private hospitals, or to public hospi-
         tals without the county.&.Even I? Barbosa was
         within the class.defined,as 'Indigent sick,'
         the commissioners8 court-as a body, muchless
         the county judge-acting singularly, we6 under
         no duty, and was denied the au&hority to send
         Barbosa to a hospital, either public or pri-
         vate, outside the county.
              y+ iv*   Under ,theprovision6 of Article
         4438, the county was under no duty to send
         Rarbosa to any hospital, there being no public   .'
         hospital in the county, and under the implied
         restrictions of this provision it is doubtful
         if the county could be bound by the coeaaiasion-
         ersl court, certainly not otherwise, to send
         him to a hospital without the county, at public
         expense."
      Likewise, It was held in Attorney General's Opinion 0-2633
(1940):
              "You are therefore respectfully advised
         that it is the opinion of this department that
         if the commissioners~ court determines that an
       . indigent is a pauper it may furnish medical aid
         and medicines to him as such, regardless of nhe-
         ther or not he has been placed upon the pauper
         roll of the county, inasmuch 11sthere~is no statu-
         tory requirement for the making up of a county
         pauper roll. It is the furthc:ropinion of this
         department that the commissiol;ers'court has the
         authority to aid 'indigent sick', who may or may
         not be 'paupers',by sending such 'indigent sick'
         to 'public' hospitals within :.hecounty. The
         question of 'indigency' is also a question of
         fact to be determined by the commissioners' court."
Ron. C. R. Close, page 4 (C-334)


       In Attorney General’s Opinion C-246 (1964),‘itwas polnt-
ed out:
              “Somewhat similar to the preceding   quee-
        tlon, your sixth question also concerns the
        contractual power and authority of the Com-
        niselonere Court of Tarrant County. Ae etated
        In answering your first  question,   where a duty
        is Imposed or e power conferred upon a commie-
        sloners court, then the commlssioncre court hae
        implied authority to exercise broad discretion
        to ecccmplieh the purporee intended. When the
        comleelonere  courtr were expreealy given the
        power end duty ‘to provide for the rupport of
        peupers,t by necessary implication they were
        clothed with the authority to do all the lnci-
        dental thinga necessary  to provide for their
        support. Thus, while the commlsnionere court
        Is not under e duty to place lndigente In a prl-
        vet8 iecility a
        County v. Valley
             (T Ci A
           ltB%s,l~tpi
        gents whom it placea in e .prlvatefacilifiy.Here,
        of couree, the contractual term miustnot be
        such es to amount to a donation    by the County
        to the Individual or corporation providing     the
        care, nor can the contract provide for payment.8
        by the County out of future revenuem.”
        ,It wae pointed out in Attorney Gcneral’e   Opinion C-246
that:
             “Your first end second questions can be
        answered together. Under the provlefonrr of
        Section 11, Article 2351, Vernonls Civil Stat-
        utes, the Conunlseloncre~Court has the duty to:
             “‘11. Provide for the support of paupers
        and such idiots and lunatics aa cannot be admlt-
        ted Into the lunatic asylum, residents of their
        county, who are unable to eupport themeelvce.
        . . .I
             ‘While it Is true that the Comieeioners8
        Court is a court of limited juriediction, it
        Is also true that where a duty Is imposed or a
        power conferred by statute upon e commiseioners
        court within the boundaries of power which the
        Constitution has created, then the commlseloners

                                -1591-
                                     i
    b




c

        Hon. G. R. Close, page 5 (C-334)


                court has implied authority to exercise broad (
                discretion to accomplish purposfs Intended by
                such statute. El Paso County v. Elam, 106
S.W. 26 393 Tex.Clv.App. 19    :TEGon v.
                Marshall, 11Q S.W.2d 621 (Te%.vw938,
                            * Anderson v. Wood, 137 Tex. 201,
                152 s.w.Et'
                Orror d3r   684-(pSl) .
                     "Under the provisions of Section 11, Artl-
                cle 2351, a duty to provide for the support of
                paupers, which Includes the Indigent aged, Is
                lmposed'upon the Commissioners Court.'
               In view of the foregoing, if the Indigent care referred
        to In your request constitutes the support of paupers within the
        meaning of Section 11 of Artlcle.2351, Vernon's Civil Statutes,
        the Hospltal.Distrlct,under theauthority of Section   13 of
        Article 4494q-4, ma make payments to private hos ltals within
        Ochlltree County   ttorney General's Opinion C-248 $196417. If
        themedical care -#or Indigents does not constitute the support
        of paupers" within the meaning of Section 11 of Article 2351,
        the Hospital District may not make payments to privets hospitals
        within Ochlltree County, but such care must be limited to.such
        hospital treatment as authorized by Article 4438, Vernon's Civil
        Statutes, In public hospitals. Wlllacy County v. Valley Baptist
        Hospital, 29 S.W.2d 456 (Tex.Clv.App. I-930).
                                    SUMMARY
                     A hospital district created under the pro-
                visions of Article tig%-4, Vernon's Civil Stat-
                utes, assumes the same responsibility for the
                medical care of indigents within said district
                as that previously Imposed on the ccmmlssloners
                court under the provisions of Section 11 of Artl-
                cle 2351, Vernon's Civil Statutes and Article
                4438,Vernon's Civil Statutes.
                                         Yours very truly,
                                         WAGGONER CARR
                                         Attornc\yGeneral

                                              . ,:4 -:&&
                                         By/rd’
                                          ,1’   yc)
                                         ,;'-John Reeves
        JR:ms                                Assistant



                                         -1592-
HOG:   0. R. Close, page 6 (c-334)


APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Malcolm ,Quick
George Black
Ralph Rash
APPROVEDFORTIB ATTORNEXQENERAL
BY: Roger Tyler




                                            ..
                                ._   .~._




                                -1593-